The opinion of the court was delivered by Horton, C. J.: The reformation of deeds is one of the most familiar doctrines pertaining to equity jurisprudence; but in all cases of relief of this character the party asking it must stand upon some equity superior to that of the party against whom he asks redress. If the equities are equal, a court of equity is silent and passive. If the party asking equity fails to do equity, he must be dismissed without relief. The statement of this cardinal principle, which underlies the whole system of equity jurisprudence, clearly shows that the ruling of the district court was in direct conflict therewith, and ought not to stand. Plaintiff in that court admitted that he had promised to pay $800 for the purchase price of the land; that the time for all the payments but one had expired long before the commencement of this suit; that he had not paid any of the purchase. money, and avowed his determination never to pay more than $345; that he had forcibly seized the premises, and ousted without legal process the defendants. This conduct is without excuse. Instead of deserving the assistance of a court of equity, he ought to have been denied its interposition as one coming before it with unclean hands. So long as the answer of the defendants in that court remained unchallenged, Gore was in no condition to ask the active interference of the court in his behalf. When relief was granted him, it was in utter disregard of the maxim that “he who seeks equity must do equity E In the present condition of the case, it is unnecessary to discuss the other questions presented. The judgment of the district court will therefore be reversed. All the Justices concurring.